Donald L. Corbin, Judge, dissenting. I must respectfully dissent from the majority’s conclusion that this case should be affirmed. In Roleson v. State, 272 Ark. 346, 614 S.W. 2d 656 (1981), the Arkansas Supreme Court found error where there was reference to a polygraph test by a key witness for the prosecution. The Court in Roleson v. State, supra, stated the following: Cecellia’s counsel properly cites Gardner v. State, 263 Ark. 739, 569 S.W. 2d 74 (1978) for the rule that the results of polygraph tests are inadmissible in criminal cases. And it is recognized that any reference to a polygraph test in the absence of agreement or other justifiable circumstances would constitute error. Van Cleave v. State, 268 Ark. 514 (1980). In Van Cleave v. State, 268 Ark. 514, 598 S.W. 2d 65 (1980), the Arkansas Supreme Court stated the following on this issue. All parties agreed that the settled rule in Arkansas is that the results of polygraph tests are not admissible in criminal cases in the absence of mutual agreement. Gardner v. State, 263 Ark. 739 at 756, 569 S.W. 2d 74 (1978). Although we have not had previous occasion to determine whether a reference to a polygraph test is permissible, we note the case of Johnson v. Florida, 166 So. 2d 798 (1964), that neither the results of a polygraph examination nor any allusion to such examination are proper subjects of comment. This is understandable because, whether it was the state or the defense that made the reference to the person taking the test, it would be an obvious attempt to put before the jury the fact that he had taken the test and failed or passed. This decision seems to foreclose the opportunity for impeachment by defense counsel where the prosecution’s key witness has taken a polygraph test. I would reverse and remand for a new trial. Glaze, J., joins in this dissent.